Citation Nr: 1144929	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-01 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the RO.   

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in March 2010.  The transcript has been associated with the claims folder. 

During the pendency of the appeal, the jurisdiction of the case was transferred to the RO in Huntington, West Virginia.  

In a May 2010 decision, the Board determined that new and material evidence had been received to reopen the claim and remanded the reopened claim for further development.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that additional development is required in this case.  

Specifically, an addendum to a February 2009 private examination was recently submitted in December 2010; however, the report referable to a February 2009 examination is not noted in the claims folder.  

As this examination report should contain evidence pertinent to this appeal, this evidence along with any other relevant evidence that is not already on file, to include any clinical records from the psychologist who prepared the report in December 2010, should be associated with this claims file.

In addition, any outstanding VA treatment records should be obtained for review.  As this claim is being remanded for private medical records, the Board finds that all recent VA medical records should be associated with the Veteran's claims file.  

Accordingly, this case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and have him provide information about all private health care providers who have treated him for his claimed psychiatric condition since 2007.  Based on his response, the RO take all indicated action to obtain copies of the records from any identified treatment source.  

In particular, the RO should take appropriate steps to obtain copies of the treatment from the identified psychologist who submitted the December 2010 report, to include the report referable to an examination performed in February 2009.  

The RO also should take all indicated action in order to obtain copies of all outstanding VA treatment records prepared since 2009.  

Finally, the RO should notify the Veteran and his attorney that they should provide any relevant evidence or medical records in support of the claim.  

2.  After completing all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnish a Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


